— Appeal from a judgment of the Supreme Court (Berke, J.), entered July 26, 1991 in Washington County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for failure to exhaust administrative remedies.
We affirm Supreme Court’s dismissal of the petition on the ground that petitioner failed to exhaust his administrative remedies with respect to his claim that he was improperly denied access to his books and magazines while confined to the special housing unit. We reach this result on the basis of the court’s conclusion that petitioner failed to properly pursue the appropriate grievance procedures (see, 7 NYCRR part 701; Matter of Harris v Coughlin, 157 AD2d 997; Matter of Shahid v Coughlin, 83 AD2d 8, affd 56 NY2d 987). In addition, insofar as petitioner has not shown that the issue was predetermined, he has failed to show that pursuit of his administrative remedies would be futile (see, Matter of Symmonds v Leonardo, 138 AD2d 810). To the extent that his allegations could *984be deemed to seek a mandamus to compel, petitioner has not set forth sufficient facts which would entitle him to such extraordinary relief (cf., Klostermann v Cuomo, 61 NY2d 525).
Weiss, P. J., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.